            Case 7:20-cv-07667-NSR Document 20
                                            19 Filed 01/06/21
                                                     01/04/21 Page 1 of 1




                                                                                            DANIEL P. GOLDBERGER
                                                                1/6/2021                                      Partner
                                                                                                       (212) 415-9365
                                                                                         Goldberger.dan@dorsey.com


January 4, 2021
                                    The parties' request to lift the stay as of January 6, 2021 is GRANTED.
VIA ECF                             Defendant may amend its answer on or before January 13, 2021.

The Honorable Nelson S. Román
United States District Court Judge         Dated: January 6, 2021
Southern District of New York
                                                  White Plains, NY
300 Quarropas Street
White Plains, NY 10601


         Re: Carl Zeiss Meditec, Inc. v. Insight Photonic Solutions, Inc.
             Case No. 7:20-cv-7667 (NSR)

Dear Judge Román:

         We represent Plaintiff Carl Zeiss Meditec, Inc. (“Zeiss”) in the above-referenced matter
and write on behalf of both parties. We write to respectfully request that the Court lift the stay
effected by the parties’ so-ordered Stipulation (Dkt. No. 18). The parties were unable to resolve
their dispute within the Stay Period (as defined in the Stipulation) and, while the parties continue
to work to resolve their dispute, intend to resume the lawsuit per the terms of the Stipulation.

        The parties ask that the stay be lifted as of January 6, 2021 and, consistent with
paragraph 3 of the Stipulation, Insight shall have 7 days to amend its Answer as a matter of
right up until January 13, 2021, to the extent it elects to do so.


                                                   Respectfully submitted,

                                                   /s/ Daniel P. Goldberger

                                                   Daniel P. Goldberger

cc:      All Counsel of Record (via email)




                         51 West 52nd Street | New York, NY | 10019‐6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
4838-0038-8822\1
